El Juez Asociado Sr. Franco Soto,
emitió la opinión del tribunal.
El acusado Manuel Currá fue declarado culpable de una infracción prevista y penada en la sección 61 de la ley de arbitrios, aprobada en junio 15 de 1919.
En su apelación ante esta Corte Suprema, el único error que el apelante señala, se refiere a la negativa de la corte inferior a declarar con lugar una moción ele absolución pe-rentoria fundada en la falta de prueba.
La prueba sin embargo fué suficiente para sostener la sentencia de la corte inferior. Dos testigos, policías del cuerpo insular, presenciaron los becbos, ocupando además el aparato mediante el cual se realizó el delito.
Uno y otro testigo,- a quienes la corte inferior les dió entero crédito, declaran contestes que sorprendieron a Manuel Currá y Pedro Colón en un sitio montañoso y a boras de la noebe, manejando un alambique para la fabricación de *824alcohol. Los testigos fueron atraídos por -una luz que de-nominan “mechón” o “jacho” que alumbraba a los acusa-dos y así pudieron distinguir a una distancia de 25 metros más o menos la maniobra de dichos acusados en relación con el aparato. Dichos testigos afirman la existencia del' alambique por tratarse de un aparato que consta de las partes necesarias para destilar alcohol. T éstas consistían en una caldera montada sobre un fogón de piedra, con su capitel y serpentina. Uno de los acusados atizaba el fuego, y el otro que es el apelante, estaba pendiente o al cuidado de la operación. En estas circunstancias y al ruido que produjo la caída accidental de uno de los policías, cuando ellos se acercaban al sitio del suceso, los acusados empren-dieron la fuga, llevando consigo parte del capitel, pero que-dando en el sitio el recipiente conteniendo melaza, y la ser-pentina dentro de un barril.
Esta fué la descripción de los hechos y de ellos se des-prende claramente la participación directa del apelante en la comisión del delito.
No aparece de los autos ningún error substancial que revisar y no demostrándose pasión o prejuicio por el juez inferior -en la apreciación de la prueba, la sentencia debe confirmarse.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Hutchison.